Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 28, 2022

                                       No. 04-21-00523-CV

                                        Leonardo SAENZ,
                                            Appellant

                                                 v.

                                           Julia SAENZ,
                                              Appellee

                      From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 21-02-00035CVF
                            Honorable Russell Wilson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

           The Appellant’s Motion for Rehearing is hereby DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court